UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 SCHEDULE 14A (Rule 14a - 101) INFORMATION REQUIRED IN PROXY STATEMENT SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No.) Filed by the registrant [X] Filed by a party other than the registrant [] Check the appropriate box: [] Preliminary proxy statement. [] Confidential, for use of the Commission only (as permitted by Rule 14a-6(e)(2)). [X] Definitive proxy statement. [] Definitive additional materials. [] Soliciting material pursuant to Rule 14a-11(c) or Rule 14a-12. COMSTOCK RESOURCES, INC. (Name of Registrant as Specified in its Charter) (Name of Person(s) Filing Proxy Statement, if Other Than the Registrant) Payment of Filing Fee (check the appropriate box): [X] No fee required. [] Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. 1) Title of each class of securities to which transaction applies: 2) Aggregate number of securities to which transaction applies: 3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (Set forth amount on which filing fee is calculated and state how it was determined): 4) Proposed maximum aggregate value of transaction: 5) Total fee paid: [] Fee paid previously with preliminary materials. [] Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offering fee was paid previously.Identify the previous filing by registration statement number, or the Form or Schedule and the date of the filing. 1) Amount previously paid: 2) Form, Schedule or Registration Statement No.: 3) Filing party: 4) Date filed: COMSTOCK RESOURCES, INC. Notice of 2008Annual Meeting of Stockholders and Proxy Statement Please Complete, Sign, Date And Return Your Proxy Promptly Tuesday, May 13, 2008 10:00 A.M. Westin Stonebriar Resort 1549 Legacy Drive Frisco, Texas75034 April 22, Dear Comstock Stockholder: We are pleased to invite you to attend the Annual Meeting of Stockholders of Comstock Resources, Inc.The meeting will be held at 10:00 a.m., local time, on Tuesday, May 13, 2008, at the Westin Stonebriar Resort at 1549 Legacy Drive in Frisco, Texas.Your Board of Directors and management look forward to greeting those of you who are able to attend in person.We have included a map and directions to the meeting site on the back page of this proxy statement. • You will find enclosed the Notice of Annual Meeting of Stockholders on the following page that identifies two proposals for your action. • At the meeting we will present a report on Comstock's 2007 operating results and on other matters of interest to you. • You will find enclosed our 2007 Annual Report, which includes our financial statements. Your vote is important.The Board of Directors appreciates and encourages stockholder participation in Comstock's affairs.Whether or not you can attend the meeting, please read the Proxy Statement carefully, then vote through the internet, by telephone or sign, date and return the enclosed proxy promptly in the envelope provided, so that your shares will be represented at the meeting. On behalf of the Board of Directors, thank you for your cooperation and continued support. Sincerely, M. Jay Allison Chairman of the Board and Chief Executive Officer COMSTOCK
